Exhibit 23.2 Consent of ERNST & YOUNG LLP, Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-8 No. 333-37238) pertaining to the Allscripts, Inc. Amended and Restated 1993 Stock Incentive Plan, Registration Statement (Form S-8 No. 333-90129) pertaining to the Allscripts, Inc. Amended and Restated 1993 Stock Incentive Plan, Registration Statement (Form S-8 No. 333-104416) pertaining to the Allscripts Healthcare Solutions, Inc. Amended and Restated 1993 Stock Incentive Plan and the Allscripts Healthcare Solutions., Inc. 2001 Nonstatutory Stock Option Plan, Registration Statement (Form S-8 No. 333-59212) pertaining to the Allscripts Healthcare Solutions, Inc. Amended and Restated 1993 Stock Incentive Plan, the Allscripts Healthcare Solutions, Inc. 2001 Nonstatutory Stock Option Plan and the Allscripts Healthcare Solutions, Inc./ChannelHealth Incorporated 1999 Stock Option Plan, Registration Statement (Form S-8 No. 333-135282) pertaining to the Allscripts Healthcare Solutions, Inc. Amended and Restated 1993 Stock Incentive Plan and the Allscripts Healthcare Solutions, Inc. Employee Stock Purchase Plan, Registration Statement (Form S-8 No. 333-141600) pertaining to the Allscripts Healthcare Solutions, Inc. Amended and Restated 1993 Stock Incentive Plan, Registration Statement (Form S-8 No. 333-154775) pertaining to the Allscripts Healthcare Solutions, Inc. Amended and Restated 1993 Stock Incentive Plan, Registration Statement (Post-Effective Amendment No. 1 on Form S-8 to Form S-4 No. 333-167846) pertaining to the Eclipsys Corporation 2008 Omnibus Incentive Plan, the Eclipsys Corporation Inducement Grant Omnibus Incentive Plan, the Eclipsys Corporation 2005 Stock Incentive Plan, the Eclipsys Corporation Amended and Restated 2005 Inducement Grant Stock Incentive Plan, and the Eclipsys Corporation Amended and Restated 2000 Stock Incentive Plan, Registration Statement (Form S-8 No. 333-175053) pertaining to the Allscripts Healthcare Solutions, Inc. 2011 Stock Incentive Plan, Registration Statement (Form S-8 No. 333-175819) pertaining to the Allscripts Healthcare Solutions, Inc. Amended and Restated Employee Stock Purchase Plan, Registration Statement (Form S-3 No. 333-188901) pertaining to Allscripts Healthcare Solutions, Inc., Registration Statement (Form S-8 No. 333-188902) pertaining to the Allscripts Healthcare Solutions, Inc. Amended and Restated 2011 Stock Incentive Plan, and Registration Statement (Form S-8 No. 333-196415) pertaining to the Allscripts Healthcare Solutions, Inc. Amended and Restated Employee Stock Purchase Plan; of our report dated March 3, 2014 (except for the change in presentation of revenue and cost of revenue described in Change in Presentation, Note 1 and the change in segment presentation described in Note 13, as to which the date is February 26, 2016), with respect to the consolidated financial statements and schedule of Allscripts Healthcare Solutions, Inc. for the year ended December 31, 2013, included in this Annual Report (Form 10-K) of Allscripts Healthcare Solutions, Inc. for the year ended December 31, 2015. /s/ Ernst & Young LLP Chicago, Illinois February 26, 2016
